Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to teach, in combination with the other limitations of independent claim 1, directing a supply of compressed air from a separate process external to the gas turbine engine to a leading edge of a turbine nozzle for backside cooling of the leading edge; prior art fails to teach, in combination with the other limitations of independent claims 9 and 14, directing a supply of compressed air from a fueled engine external to the gas turbine engine to a leading edge of a turbine nozzle for backside cooling of the turbine nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741